DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/27/2022 regarding claims 1-11 is fully considered. Of the above claims, claim 1 has been amended.
Claim Objections
Claims 1-2, 5, 9 and 11 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “the guides rollers” in line 21 lacks antecedent basis.
Regarding claim 2, the recitation of “the guide roller” in line 2 lacks antecedent basis.
Regarding claim 5, the recitation of “the discharge driven rollers” in line 3 lacks antecedent basis.
Regarding claim 9, the recitation of “the recessed region” in lines 5-6 lacks antecedent basis.
Regarding claim 11, the recitation of “the guide roller” in line 2 lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatsunami (US 2017/0282609 A1).
Yatsunami teaches the following claimed limitations:
Regarding claim 1, a recording device (multifunction machine 11, FIGs. 1-2) comprising: 
a transport unit (transporting mechanism, FIGs. 4-5) that transports a medium along a horizontal direction in a transport direction (medium P in the transportation direction Y, FIGs. 4-5);
a medium supporting member that includes a supporting surface supporting the medium (support table 35, FIGs. 4-5); and 
a recording head that performs recording on the medium at a position facing the medium supporting member (printing head 38, FIGs. 4-5), 
wherein the transport unit includes:
a transport roller pair (pair of transporting rollers 33, FIGs. 4-5) formed of a transport driving roller (transporting driving roller 33A, FIGs. 4-5) and a transport driven roller provided upstream of the medium supporting member in the transport direction (transporting driven roller 33B, FIGs. 4-5),

    PNG
    media_image1.png
    391
    391
    media_image1.png
    Greyscale

a discharge roller pair (pair of discharging roller 34, FIGs. 4-5, circled roller pair 34 in illustration of FIG. 4 above) formed of a discharge driving roller (discharging driving roller 34A, FIGs. 4-5) and a discharge driven roller provided downstream of the medium supporting member in the transport direction (discharging driven roller 34B, FIGs. 4-5), and
guide rollers provided downstream of the medium supporting member in the transport direction (pressurization rollers 34C, FIGs. 4-5, squared rollers 34C in illustration of FIG. 4 above), and on the same upper side as the discharge driven roller with respect to a transport path of the medium (rollers 34C on the same upper side as roller 34B above medium P, FIGs. 4-5), and driven to rotate by contact with the medium during transport (roller 34C rotates when in contact with moving medium P, FIGs. 4-5), and
the guide rollers are provided on both sides of the discharge roller pair in the transport direction or on both sides of the discharge driven roller in a width direction intersecting the transport direction (rollers 34C on both sides of roller 34B, FIGs. 4-5, squared rollers 34C in illustration of FIG. 4 above), and, a lower end of at least one of the guide rollers on the both sides of the discharge roller pair in the transport diretion is positioned lower than an upper end of the discharge driving roller (lower end of roller 34C is lower than upper end of roller 34A, FIG. 5),
wherein the guide rollers and the discharge roller pair are offset from each other in the width direction (squared rollers 34C and the circled roller pair 34 are offset from each other in the width direction, illustration of FIG. 4 above).
Regarding claim 11, the guide rollers are provided on both sides of the discharge driving roller in the width direction (squared rollers 34C are provide on both sides of circled roller 34A in the width direction, illustration of FIG. 4 above), and a lower end of the guide roller is positioned lower than an upper end of the discharge driving roller (lower end of roller 34C is lower than upper end of roller 34A, FIG. 5).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 2-10 is the inclusion of the limitations of the recording device, according to claim 1, that include the guide rollers are provided on both sides of the discharge roller pair in the transport direction, the guide rollers are a first roller disposed upstream of the discharge roller pair in the transport direction, and are a second roller provided downstream of the discharge roller pair in the transport direction, and a lower end of the second roller is positioned lower than the upper end of the discharge driving roller.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicants state that “Yatsunami fails to teach or suggest each and every element of the amended claims” and that “for example, Yatsunami shows that the alleged guide rollers 34C and the discharge roller pair 34A and 34B are aligned in the width direction” (page 8). The examiner respectfully disagrees. As seen in the illustration of figure 4 above, the guide rollers 34C (squared) and the discharge roller 34 (circled) are offset in the width direction. As such, Yatsunami anticipates claims 1 and 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




15 December 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852